Order filed March 16, 2021




                                      In the

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00562-CR
                                   ____________

                EX PARTE HAMZEH H. SHARAN, Appellant


                On Appeal from the County Court at Law No. 4
                          Fort Bend County, Texas
                   Trial Court Cause No. 17-CCR-191690

                                   ORDER

      The clerk’s record was filed July 26, 2019. We determine that mandatory
items have been omitted from the clerk’s record. See Tex. R. App. P. 34.5(a), (c).

      Appellant’s designation requests the following documents:

      10. Motion to Vacate Conviction filed February 14, 2019

      12. Order on Motion to Set Aside Verdict, denying motion, signed
      February 22, 2019 (bearing file stamp dates of 03/18/2019 and
      2/27/19)

      These designations describe documents that the clerk’s record “must
include.” Tex. R. App. P. 34.5(a) (emphasis added). Specifically, the clerk’s record
must include “any request for findings of fact and conclusions of law, any
post-judgment motion, and the court’s order on the motion.” Tex. R. App. P.
34.5(a)(6) (emphasis added).1 By their descriptions, the documents in requests 10
and 12 appear to be a post-judgment motion and an order on a post-judgment
motion. These documents are accordingly required to be included in the clerk’s
record.2

           Accordingly, the Fort Bend County Clerk is directed to prepare, certify, and
file a supplemental clerk’s record on or before March 30, 2021, containing (1) a
motion to vacate conviction filed in February 2019 and (2) the trial court’s order,
filed in February or March 2019, on a motion to set aside the verdict, or documents
otherwise matching any of the following descriptions:

           Motion to Vacate Conviction filed February 14, 2019
           ORDER ON MOTION TO SET ASIDE VERDICT (DENIED
           2/22/19) [filed] 2/27/19

           Order on Motion to Set Aside Verdict, denying motion, signed
           February 22, 2019 (bearing file stamp dates of 03/18/2019 and
           2/27/19)




1
  See also Tex. R. App. P. 34.5(a)(13) (clerk’s record “must” contain filing that party requests be included in clerk’s
record).
2
    With regard to request number 12, we note that the clerk’s record includes the following entry:

20. ORDER ON MOTION TO SET ASIDE VERDICT (DENIED 2/22/19) ............ 2/27/19 ................ 50

We understand that entry to refer to an order dated February 22, 2019, filed on February 27, 2019, and included at
page 50 of the clerk’s record, a description which matches the description of request number 12. Page 50 of the
clerk’s record, however, shows an order dated February 27, 2018—one year earlier—that is not an order on a motion
to set aside the verdict. While there is a supplemental clerk’s record also on file, it does not contain the document in
question.
      If an omitted item is not part of the case file, the district clerk is directed to
prepare, certify, and file a supplemental clerk’s record containing a statement that
the omitted item is not a part of the case file.



                                  PER CURIAM



Panel consists of Justices Jewell, Spain, and Wilson.